DETAILED ACTION
This Notice of Allowability is in response to the filing of a Request for Continued Examination (RCE) filed 7/05/2022 and interview on 7/26/2022. As per the interview, claims 1 and 8 have been amended, claim 7 has been cancelled, and no claims have been added. Thus, claims 1, 3-5, and 8 are pending in the application and in condition for allowance.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/05/2022 has been entered.
 EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with attorney of record Robert Pous on 7/26/2022.
In the claims:
Claim 1 line 8 has been amended so that the term “the right actuator unit” now reads --a right actuator unit--
Claim 1 line 9 has been amended so that the term “the left actuator unit” now reads --a left actuator unit--
Claim 1 line 10 has been amended so that the term “a right actuator unit” now reads --the right actuator unit--
Claim 1 line 12 has been amended so that the term “a left actuator unit” now reads --the left actuator unit--
The end of claim 1 has been amended from “size of the user.” and has been changed to --size of the user; and wherein the connector at the right waist support portion and the connector at the left waist support portion are each comprised of a pivot structure permitting the respective right or left sub-frame to pivot about a virtual axis extending through the right and left waist support portions.--
Cancel claim 7
Claim 8 line 1 has been amended from “The assist device according to claim 7, wherein the pivot structure” to be changed to --The assist device according to claim 1, wherein the pivot structure--.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record either alone or in combination fails to disclose all of the claimed structural and functional limitations of the claimed invention. Specifically, the prior art of record fails to disclose in its entirety, an assist device to be worn by a user, with separate left/right waist support portions mounted to left/right actuators, the left/right actuators attached to a body wearing unit to assist in motion, a main frame with right/left pivot shafts, right/left subframes connected to the left/right pivot shafts, a back portion with a control device and electronics, connections to the respective waist support portions from a respective sub-frame by a connector, the left/right sub-frames able to pivot to vary a spacing between them, and the connector being a pivot structure about their respective sub-frames to create a virtual pivot axis. 
The closest prior art of record is Tanibayashi et al. (US Pat. 10,166,679).
Tanibayashi discloses a similar motion assist device, with a waist support portion, the left/right actuators attached to a body wearing unit to assist in motion, a main frame with right/left pivot shafts, right/left subframes connected to the left/right pivot shafts, a back portion, the left/right sub-frames able to pivot to vary a spacing between them, and the connector being a pivot structure about their respective sub-frames to create a virtual pivot axis. Tanibayashi fails to disclose separate left/right waist support portions mounted to left/right actuators, a back portion with a control device and electronics, connections to the respective waist support portions from a respective sub-frame by a connector, and the connector being a pivot structure about their respective sub-frames to create a virtual pivot axis.
Thus, the closest prior art of record fails to disclose all of the claimed structural and functional limitations, and thus the claims are deemed allowable over the prior art of record. 
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on (571)272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785         

/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785